Case 3:20-cv-12827-MAS-DEA Document 2 Filed 09/18/20 Page 1 of 1 PageID: 34



                   UNITED STATES DISTRICT COWR.1= C E I V E D
                  FOR THE DISTRICT OF NEW JERSEY SEP \ 72020
                      Prose
                          :
                            (Non Prisoner)        AT s:3o
                                                      WILLIAM T. WA
                                                                    LSH                               M

 Consent & Registration Form to Receive Documents ElectrOIJifeally
                                        I
                                         I

                                         I


        Pursuant to Fed. R. Civ. P. 5(b),: and Fed. R. Civ. P. 77(d), Local Civil Rule 5.2 and the
Court's Electronic Case Filing Policies ~nd Procedures, documents may be served through the
court's transmission facilities by electronic means. Documents that are not permitted to be
served electronically are pleadings that ~e to be served with process under Fed.R.Civ.P. 4.

        I/l2 il~/..-L (   pq-h-;tt< :>it.o O hereby consent to receive service of
documents and notice of electronic filings via-the Court's electronic-filing system to the extent
and in the manner authorized by the ab6ve
                                        I
                                           rules and waiving the right to receive notice by first
class mail pursuant to Fed.R.Civ.P. 5(b)(2)(D) and Fed.R.Civ.P. 77(d).

        Pursuant to Local Civil Rule 10.1, I will promptly notify the Court if there is a change in
my personal data, such as name, address, and/or e-mail address. I will promptly notify the Court
to request cancellation of electronic service.

        Litigants who have consented to receive documents electronically will be sent a Notice
of Electronic Filing via e-mail. Upon receipt of the notice, they are permitted one "free look"
at the document by clicking on the hyperlinked document number. The one "free look" will
expire 15 days from the date the notice was sent. Aft~r the "free look" is used or expires, the
document can only be accessed through PACER (Public Access to Court Electronic Records.) It
is recommended that litigants establish a PACER account. This can be accomplished by visiting
the PACER web site at http://pacer.psc.uscourts.gov. PACER is an automated system that
allows an individual to view, print, and download documents for a fee.

My e-mail address is:   /\/1 tf(t=c. I~ '61} @_   Y"-~b()~ lo"=l
My case number is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                       4~
                                                      Signature of Litigant



                                                      Mailing Address


                                                      L
                                                      =-~41'\.~0_lc.____µ~°'".r~b-~c--__,,~JJ
                                                                    a,
                                                      City, State, Zip Code       /
                                                                                                       g +~ ~
                                                                                           _ _)-+--_D_____

                                                    (?-sl~    '-=7-~'b -o?I-: 9:Z
                                                     Teleph e Number
Date:   q,//~/z..i) Zu
